Title: Francis Hopkinson to the American Commissioner or Commissioners, 24 July 1780
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin


Gentlemen./
Philada. July 24th. 1780
Since my last of the 27th. of June the following Sets of Exchange have issued from my office vizt.
  To the State of Maryland

  
  
  
  
  
  
  



  dlr
  
Dolr


7
  Sets
  100
  each
No.
1–7
  700


  5
  200
1–5
  1000


  1
  300
1
  300


  1
  500
1
   500





  2500


  To the State of Pennsylvania
  
    
    
    
    
    
    
    
  
    
    
    dlr
    
    dol
  

4
  Sets
  100
each
No.
8–11
  400


  19
  200
6–24
  3800


  12
  300
2–13
  3600


  8
  400
1–8
  3200


  8
  500
2–9
   4000





15,000



  To the State of Rhode Island

  
  
  
  
  
  
  



  dol


  
dllr


5
  Sets
  100
each
No.
12–16
  500


  5
  200
25–29
  1000





  1500


  To the State of Connecticut

  
  
  
  
  
  
  


  
  dolr.


  
  Dollr


  4
  Sets
  100
  each
  No.
17–20
  400


  6
  200
30–35
  1200


  5
  300
14–18
  1500


  1
  400
9
  400


  1
  500
10
   500





  4000


  To the State of Virginia

  
  
  
  
  
  
  



  dor


  
  dolr


  5
  Sets
  200
each
No.
36–40
  1000


  2
  300
19–20
  600


  1
  400
10
   400





  2000


Also

  
  
  
  
  
  
  


  
  dlr


  
  dollr


  150
  Sets
  12
  each
  No.
2126–2275
  1800


  100
  18
1958–2057
  1800


  25
  24
2173–2197
  600


  25
  30
2691–2715
   750





  4950


I have the Honour to be Gentn. Your very humble Servt.
Fras HopkinsonTreasr. of Loans

(No. 18)(Duplicate)
 
Addressed: To The Honourable / The Commissioner or Commissioners / of the United States of America / at Paris / (No. 18) / (On public service) / (Duplicate) / To be sunk if in Danger of falling into the Hands of the Enemy
